Citation Nr: 9913248	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, characterized as a generalized 
anxiety/panic disorder.

5.  Entitlement to a total disability rating due to 
individual unemployability as a result of service connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought.  The 
veteran, who had active service from December 1963 to July 
1967, appealed that decision.

In correspondence dated September 1997, construed by the RO 
as a notice of disagreement, the veteran's attorney requested 
an advisory medical opinion, asserting that the veteran's 
disorders were complex.  In separate correspondence that same 
month, the attorney further requested another VA examination, 
asserting that the August 1995 VA examination was inadequate.  
As noted in March 1998 correspondence from the RO to the 
veteran's attorney, the examination was sufficient for VA 
rating purposes, and further, the veteran's disabilities at 
issue were not so complex as to require an independent 
medical opinion.

Further correspondence from the veteran's attorney dated in 
September 1997 stated that the veteran requested a hearing at 
the RO.  However, the attorney clearly requested that the RO 
subpoena the examiners who performed the underlying VA 
examinations, and further subpoena the two rating specialists 
who generated the September 1997 rating decision on appeal.  
The veteran's attorney also clearly stated that he did not 
seek a hearing until the examiners and rating specialists 
were subpoenaed.  The veteran's attorney cited 38 C.F.R. 
§ 2.1 specifically in his subpoena request, and implicitly 
relied upon 38 C.F.R. § 20.711 as his authority to request a 
subpoena.  

In October 1997, the RO informed the attorney that such 
subpoena motions would not be honored.  This correspondence 
indicated that the veteran's attorney had moved to subpoena 
VA officials in other claims.  In August 1998, the RO 
informed the veteran that a hearing was scheduled in 
September 1998 at the RO, but in correspondence received in 
September 1998, the veteran stated that he was not able to 
attend the hearing for health reasons.  The veteran stated 
that one of his attorney's colleagues, a non-attorney, would 
appear on his behalf.

Initially, the Board notes that the hearing request was not 
for a Board hearing, but rather for an RO hearing.  The 
veteran had specifically declined a hearing before the Board 
in his VA Form 9, received in March 1998, and nothing in the 
claims file, including the September 1997 hearing request, 
indicates that a Board hearing was sought.  A request for a 
subpoena from the Board may be filed under 38 C.F.R. 
§ 20.711.  However, that regulation specifically prohibits 
the subpoena of VA adjudicatory personnel.  Ultimately, the 
request for an RO hearing was contingent on the RO subpoena 
of VA adjudicatory personnel, which is prohibited by 
regulation.  Thus, that subpoena motion, even if presented to 
the Board as to a Board hearing, could not be granted.

Relevant regulatory authority provides that the purpose of a 
Board hearing is to receive argument and testimony relevant 
and material to the issue on appeal.  Further, it is 
contemplated that the appellant, in this case the veteran, 
and witnesses, if any, would be present.  While an authorized 
representative may appear and present argument in support of 
an appeal, a hearing will not normally be scheduled solely 
for the purpose of receiving argument by a representative.  
However, a request for a Board hearing by a representative 
alone may be granted if good cause is shown.  38 C.F.R. 
§§ 20.700(b), 20.701 (1998).  In this claim, the veteran 
clearly stated that he could not attend the RO hearing, due 
to poor health.  Nothing in the claims file substantially 
contemporaneous with the scheduled hearing would reflect that 
the veteran's attorney had requested a Board hearing for oral 
argument.  

Finally, while correspondence dated October 1997 from the 
veteran's attorney indicated that the veteran was denied a 
hearing on October 9, 1997, the Board would note that there 
is no information in the file to reflect that a hearing had 
then been scheduled, and as noted above, the veteran withdrew 
his hearing request in September 1998.


FINDINGS OF FACT

1.  The veteran has not submitted evidence to reflect that he 
currently has otitis media as a chronic disorder.

2.  The veteran has not submitted evidence to reflect that he 
currently has a hearing loss disability for VA compensation 
purposes.

3.  The veteran's service medical records are devoid of any 
mention of headaches, and competent medical evidence has not 
been submitted during this claim to reflect that any current 
diagnosis of headaches is related to service or to any 
incident thereof.

4.  An October 1995 RO rating decision declined to reopen a 
previously denied claim for service connection for a 
generalized anxiety disorder.  The veteran did not appeal 
that decision within one year of receiving notice of that 
decision.

5.  The veteran has not submitted any evidence pertaining to 
psychiatric complaints during the pendency of this claim.

6.  The veteran is not service-connected for any disability.







CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
otitis media is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A claim of entitlement to service connection for a 
generalized anxiety/panic disorder had been denied in August 
1992.  A rating decision of October 1995 denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a generalized anxiety disorder. 

5.  No additional evidence pertaining to a generalized 
anxiety/panic disorder has been submitted since the October 
1995 rating decision.

6.  The requirements for a total evaluation based upon 
unemployability due to a service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the reasons that follow, the Board finds that the 
veteran's claims for service connection for bilateral otitis 
media, hearing loss and headaches are not well grounded, and 
must be denied on this basis.





I.  Otitis Media

The veteran's service medical records reflect that in July 
1966 the veteran had ear problems.  He was treated on several 
occasions throughout July 1966, and medication was 
discontinued at the end of the month.  However, again in 
September 1966, the veteran again had ear complaints, and he 
was diagnosed with recurrent external otitis.  The veteran 
was discharged due to a psychiatric problem the following 
year.

As part of this current claim, the veteran was provided an 
audio-ear VA examination in June 1997.  The veteran informed 
the examiner that during his service he received treatment 
for recurrent ear infections.  More recently, the veteran 
stated that five years previously, he began to experience 
ringing in his ears.  However, the veteran denied any follow-
up treatment for ear infections.  Upon examination, the 
veteran's auricles and external canals were unremarkable, and 
his tympanic membranes and tympanums were also within normal 
limits.  There was no evidence of an acute ear disease, and 
infection was not present.  The examiner diagnosed the 
veteran with a history of recurrent ear infections during 
service and tinnitus.

In light of the above evidence, the Board must find that this 
claim is not well grounded.  In this regard, in the absence 
of evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that the veteran does not currently have 
recurrent otitis media, nor did he report at the time of his 
June 1997 examination that he had had otitis media recently.  
Thus, as the veteran does not have the claimed disability, 
the Board must find that the claim for service connection is 
not well grounded.





II.  Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The veteran's service enlistment examination report dated 
December 1963 reflected the following audiometric results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
--
-10
LEFT
5
5
0
--
-5

The above results do not reflect a hearing loss disability 
for VA purposes.  There is no record of a separation 
examination in the claims file.  

As noted above, the veteran was provided an audio-ear VA 
examination in June 1997.  A review of that report, however, 
does not reflect that audiometric testing was performed.  In 
July 1997, a fee basis VA examination was provided the 
veteran.  While the veteran related a history of hearing 
loss, an audiometric examination was not provided.

In light of the above evidence, the Board finds that this 
claim is also not well grounded.  In this respect, the Board 
notes that no evidence submitted during the pendency of this 
claim would reflect that the veteran currently has hearing 
loss that would rise to the level of a VA disability for 
compensation purposes.  As noted above, in the absence of 
evidence of a claimed disability, there can be no valid 
claim. Brammer, 3 Vet. App. at 225, Rabideau, 2 Vet. App. at 
144.  Because the veteran has not submitted evidence that 
would reflect that he even has a hearing loss disability for 
VA compensation purposes, the Board must likewise find this 
claim to be not well grounded.

III.  Headaches

The veteran's service medical records are devoid of any 
mention of chronic headaches.  In June 1993, the veteran 
received serious orthopedic injuries in a motor vehicle 
accident.  Residuals of this accident included subluxation 
and spasm of the cervical spine.  

In July 1997, the veteran was provided a fee-basis VA 
examination.  The veteran informed the examiner of his 
earlier motor vehicle accident, and reported headaches that 
led to blackouts, and that pain induced seizures.  The 
examiner noted that the veteran even wore a medical bracelet 
that reflected these assertions.  The examiner stated that 
the veteran alternated between laughing and tearfulness, and 
that he was cooperative and pleasant.  The veteran's 
occipital grooves were described as tender, and his cervical 
spine was also described as tender.  The examiner diagnosed 
the veteran with headaches, probably musculoskelatal in 
origin, and possibly with an element of occipital neuralgia.  

In light of the above, the Board finds that this claim is 
also not well grounded, and must be denied on this basis.  
Towards this end, the Board would note that headaches were 
not noted during the veteran's service, and further, that the 
examiner who conducted the fee-basis examination did not 
attribute such to the veteran's service.  In the absence of 
any in-service disease, and in the absence of a nexus between 
a current diagnosis and the veteran's service, this claim is 
likewise not well grounded.

IV.  Conclusion

In denying the claims as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

New and Material Evidence

As noted by the veteran's attorney, relevant regulatory 
authority provides that with respect to a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  In 
addition, with respect to a chronic disability subject to 
presumptive service connection, such as schizophrenia or 
other psychoses, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period is sufficient to establish evidence of the required 
nexus to establish service connection.  See Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  

The veteran's service medical records reflect that he was 
discharged from service as a result of a schizophrenic 
reaction, paranoid.  A Physical Evaluation Board met in June 
1967 and found that the veteran had a schizophrenic reaction, 
paranoid type, acute, in partial remission, and that such was 
incurred during active duty.  Further, the Physical 
Evaluation Board found that such was the proximate result of 
active duty, and was not due to intentional misconduct.  
Finally, the Physical Evaluation Board noted that such may in 
fact be permanent in nature.

In January 1968, the veteran submitted a claim for service 
connection for a psychiatric disorder.  The RO thereafter 
scheduled the veteran for a VA examination, but in April 1968 
the veteran's representative informed the RO that the veteran 
was employed and did not wish to report to an examination.  
In May 1968, the RO informed the veteran that his claim for 
service connection for an acquired psychiatric disorder was 
denied as he failed to report for a scheduled VA examination.  
That correspondence included a space for the veteran to 
indicate that he was willing to report for an examination.  
The correspondence also stated that no further action would 
be taken unless he informed the RO of his willingness to 
report for an examination.  The veteran's representative 
received a carbon copy of the May 1968 correspondence.

In December 1984, the veteran again submitted a claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  In February 
1985, the RO provided the veteran with a VA psychiatric 
examination.  A detailed history was culled from the veteran, 
and the examiner did describe a mental status.  The examiner 
summarized that the veteran appeared to have suffered a 
psychotic episode during service, but that at the time of the 
examination, the veteran displayed a recovery, and had not 
been troubled by further episodes that led to 
hospitalization.  While some minor episodes were described by 
history, such resolved, and the veteran did not display any 
evidence of any psychotic disorder at the time of the 
examination.

As a result of this examination, in April 1985 the RO denied 
service connection for a schizophreniform disorder and PTSD.  
The veteran was informed of that rating decision, as well as 
appellate rights, later that month.  The veteran did not 
appeal, and that decision became final one year following 
notice of the underlying rating decision.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998); Person v. Brown 5 Vet. App. 449, 450 (1993).  

In November 1991, the veteran again filed a claim for service 
connection for an acquired psychiatric disorder.  He stated 
in his claim that he had been having difficulty over the 
previous year.  Enclosed with his claim was a photocopy of a 
psychiatric evaluation of the veteran provided by a J.E. 
Paris, M.A., who drafted the evaluation for the veteran's 
representative.  This report was fairly detailed, and noted 
that the veteran served on an aircraft carrier off the coast 
of Vietnam.  The clinician stated that during the veteran's 
service on board the aircraft carrier PTSD symptoms became 
manifest, which then led to his separation from service.  The 
clinician further stated that the PTSD symptoms dissipated 
but evolved into a generalized anxiety disorder, which was 
then present.  Neither PTSD nor an anxiety disorder were 
present prior to service, in the clinician's opinion.  Axis I 
diagnoses were generalized anxiety disorder and PTSD.  A 
licensed clinical psychologist, Robert L. Atwell, also signed 
that opinion.

In June 1992 correspondence, Robert L. Atwell supplemented 
the November 1991 correspondence.  He stated that one of the 
veteran's reported in-service stresses included knowing a 
pilot on board who flew off on a mission but did not return.  
The veteran further related that he witnessed a man get 
killed by being dragged to death by a jet.  Mr. Atwell 
continued that since the veteran's service he has had a 
continuous diagnostic picture of restlessness, motor 
shakiness and other psychiatric manifestations.  

As part of this renewed claim, the RO afforded the veteran a 
VA examination in June 1992.  While a detailed recitation of 
the veteran's history and results of that examination are not 
required here, the Board would note that the examiner did 
provide a thorough report.  Ultimately, however, that 
examiner stated that the veteran may have a mood disorder, 
which he may have first contracted during active service.  
However, there was little evidence to support a depression 
diagnosis, and likewise, that examiner expressly did not 
provide a PTSD diagnosis, as development of that diagnosis 
was not then complete.  Finally, that examiner stated that 
the veteran did not seem to give evidence of a generalized 
anxiety disorder or a panic disorder at the time of the 
examination.

In an August 1992 rating decision, the RO declined to reopen 
the veteran's claim for service connection.  The RO denied 
service connection for a generalized anxiety disorder/panic 
disorder on an initial basis, and declined to reopen the 
claim for service connection for PTSD.  The rationale behind 
denying service connection for a generalized anxiety 
disorder/panic disorder was the absence of a diagnosis of 
either disorder at the time of the June 1992 VA examination.  
The rationale behind that decision to not reopen the claim 
for PTSD was that the examiner found insufficient evidence to 
warrant a PTSD diagnosis.  The RO did consider the statements 
submitted on his behalf in support of his claim, but found 
the VA examiner's opinion more probative.  The RO informed 
the veteran of this decision, as well as appellate rights, in 
correspondence dated August 1992.  The veteran's 
representative also received a carbon copy of the 
notification.  The veteran did not appeal this decision 
within one year of receiving notice of the August 1992 rating 
decision, and thus, it too became final.  Id.

In September 1993, the veteran again sought to reopen a claim 
for service connection for an acquired psychiatric disorder.  
In a decision letter dated December 1993, the RO declined to 
reopen a claim for service connection for PTSD and for a 
generalized anxiety disorder/panic disorder.  The veteran and 
his representative were informed of his appellate rights with 
that letter, but he did not appeal, and thus the decision 
letter became final one year thereafter.  Id.

In March 1995, the veteran again sought to reopen a claim for 
service connection for PTSD and for a generalized anxiety 
disorder/panic disorder.  A VA treatment record dated in 
March 1995 reflects that the veteran had suicidal thoughts, 
and a diagnosis of major depression was made.

In May 1995, as part of this claim to reopen, the veteran was 
provided a VA PTSD examination.  The veteran's military 
service on board an aircraft carrier off the coast of Vietnam 
was noted, as were traumatic experiences, including 
witnessing a man killed accidentally by a jet and casually 
knowing a pilot who did not return from a mission in Vietnam.  
That examiner summarized that the veteran presented a complex 
picture of psychological difficulties.  The examiner stated 
that the veteran had a low-normal level of intelligence, 
which no doubt existed prior to service, and which limited 
his coping skills.  During service, the examiner continued, 
the veteran served in a combat zone, which was stressful.  
Several incidents were recorded as stressors, and while the 
examiner stated that a person with normal intelligence would 
not have current psychological difficulties, the veteran did 
have current psychological problems because of his limited 
intelligence.  The examiner further commented that the 
veteran decompensated during service, and that after service 
symptomatology continued.  The examiner referenced the 
veteran's 1993 motor vehicle accident and attendant injuries 
that led to unemployability, and further commented that such 
increased the veteran's stress level.  The examiner concluded 
that the veteran has PTSD as a result of his active service, 
and again reiterated that the veteran was of limited 
intelligence.

In July 1995, the RO sent the veteran a development letter, 
requesting that he provide further details about his in-
service stressors.  The veteran did not respond.  In an 
October 1995 rating decision, the RO declined to reopen a 
claim for service connection for PTSD, finding specifically 
that the evidence did not show that a stressful experience 
occurred to the veteran during his service sufficient to 
cause PTSD.  The RO also declined to reopen a claim for 
service connection for a generalized anxiety disorder, as 
that diagnosis was not found in the March 1995 VA treatment 
record or the May 1995 VA examination.  The veteran and his 
representative were notified of this decision, as well as 
appellate rights, in November 1995.  The veteran did not 
appeal this decision within one year of the November 1995 
notice, and thus this decision became final.  Id.

In May 1997, the veteran filed this current claim to reopen 
his previously denied claim for an anxiety disorder.  
Evidence that had been obtained since the October 1995 
decision includes a July 1997 fee-basis VA examination 
report, which contains reference to PTSD in the veteran's 
medical history.  However, further relevant medical evidence, 
that is, pertaining to a generalized anxiety/panic disorder, 
has not been submitted to support this claim.

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998).

In Evans v. Brown, 9 Vet. App. 273, 282-84 (1996), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court), held that 
the VA must first determine whether the newly presented 
evidence is "new," that is, not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record.  If 
new, the evidence must be "probative" of the issues at 
hand.  Id.  However, the Court reversed the portion of the 
Evans holding that required that the additional evidence be 
"probative" in two recent decisions.  Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999).  However, in Smith v. 
West, issued subsequent to Evans and Winters, the Court did 
cite Evans for the proposition that the evidence to be 
considered includes all evidence submitted since the time the 
claim was finally disallowed on any basis, not only since the 
time the claim was last disallowed on the merits.  Smith v. 
West, No. 95-638 (U.S. Vet. App. Apr. 7, 1999).

In light of the above, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
the previously denied claim for service connection for a 
generalized anxiety/panic disorder.  In this respect, the 
Board would note that the current claim is not to reopen the 
previously denied claim for service connection for PTSD.  
Notably, the RO did not characterize this issue as whether 
new and material evidence has been submitted to reopen a 
claim for schizophrenia or PTSD, and thus, while the 
veteran's attorney argued that service connection for 
schizophrenia is warranted, as that is a presumptive disease, 
the veteran did not claim service connection for this 
disorder in the current claim.  Thus, the attorney's argument 
is not relevant in this particular claim.

However, what is most compelling is the fact that absolutely 
no additional evidence related to any form of a psychiatric 
disorder has been submitted in conjunction with this current 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted to reopen the previously 
denied claim for service connection for a generalized anxiety 
disorder/panic disorder and the claim for service connection, 
therefore, is not established and remains denied.

Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Nonetheless, this claim is not to be determined on a "well 
grounded" basis.  The Court has "noted that the use of the 
term 'well-grounded' should be confined to an evidentiary 
context.  '[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law'."  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].

The veteran has to date not been granted service connection 
for any disability by the RO.  This Board decision further 
has not granted service connection for any disability.  As 
the veteran is not in receipt of service connection, the 
veteran has not presented a valid claim for a total 
disability rating due to individual unemployability as a 
result of service connected disabilities.  Accordingly, there 
is no legal basis upon which to grant a total rating due to 
service connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (b)(West 1991).





ORDER

Service connection for bilateral otitis media is denied.

Service connection for hearing loss is denied.

Service connection for headaches is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
generalized anxiety/panic disorder, the veteran's claim is 
denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

